Citation Nr: 1328270	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  08-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to retroactive payment of the difference 
between the amount paid by Social Security and the amount of 
non-service connection pension benefits paid from July 1, 
2005 to September 1, 2008.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from July 1973 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2008 decision of 
the Milwaukee VA Pension Center in Milwaukee, Wisconsin and 
an October 2011 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Jurisdiction of the file is normally with the 
New Orleans RO.

The Board notes that by rating decision dated in October 
2009, service connection was denied for posttraumatic stress 
disorder, stomach problems, esophageal achalasia, and colon 
polyps/tubular adenoma.  In December 2009, the Veteran 
submitted his Notice of Disagreement with the October 2009 
rating decision; and in February 2013, the RO issued a 
Statement of the Case.  The record before the Board does not 
contain a timely substantive appeal as to this issues.  
Thus, these matters are not deemed to be before the Board 
for the purpose of appellate consideration. 
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Substantive Appeal, received in July 2013, was 
timely received for the issue of entitlement to service 
connection for bilateral hearing loss.  On his VA Form 9, 
the Veteran noted that he wished to appear for a hearing by 
live videoconference.  The record does not show that this 
request was withdrawn or that a hearing was scheduled to 
address the matter.  A prior substantive appeal on the 
pension issue indicated he did not want a hearing.  His 
current substantive appeal indicated a desire for a hearing 
for all issues on appeal.

Thus, the Veteran is entitled to have a hearing before a 
Veterans Law Judge for the purpose of presenting argument 
and testimony relevant to the issues on appeal.  38 C.F.R. § 
20.700 (2012).  Therefore, a remand is required to accord 
due process in this appeal.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for the requested 
videoconference hearing at the earliest 
possible opportunity, in accordance with 
applicable procedures.  He and his 
representative should be provided with 
adequate notice of the scheduled date 
and time of the hearing. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


